    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------- ----- ----------------x
    UNITED STATES OF AMERICA
                                                21-mag-3827

         -against-                              ORDER

    Raymond Diaz

              Defendant

    --- ------ ---------------------------x
    Katharine H. Parker, United States Magistrate Judge :

    It is hereby ORDERED that the defendant, Raymond Diaz (SSN . .-

~      9596; DOB 07 / 19 / 1976 ) , participate and successfully complete

    28 days of detoxification and rehabilitation services at

    Cornerstone of Medical Arts located at 159- 05 Union Turnpike,

    Fresh Meadows , New York 11366, beginning on 05/05/2021.      While

    a t the facility , the curfew and location monitoring conditions

    will be suspended .

         Dated: New York , New York
                May 4 , 2021


                                      SO ORDERED:




                                      Katharine H. Parker
                                      United States Magistrate Judge
